Case: 16-50076      Document: 00513763845         Page: 1    Date Filed: 11/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-50076
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                    November 17, 2016
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

CLAYTON ERIC CLAFLIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CR-359-1


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Clayton Eric Claflin, who faces a charge of being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1), challenges the district court’s
order that he be forcibly medicated to restore his competency to stand trial. He
argues that the district court failed to properly analyze the factors outlined in
Sell v. United States, 539 U.S. 166 (2003). For the first time on appeal, he
argues that three special circumstances undermine the Government’s interest


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50076    Document: 00513763845      Page: 2   Date Filed: 11/17/2016


                                  No. 16-50076

in prosecuting him: (1) if he were not forced to take medication, he would likely
be confined in a mental hospital which would address the need for public safety
and thus attenuate the seriousness of the offense and the Government’s
interest in prosecuting him; (2) the length of his pretrial detention lessens the
importance of the Government’s interest in prosecuting him because, by his
estimation, he will have already served more than the likely guideline sentence
that would be imposed if he were convicted; and (3) if medicated, he would be
unable to present his defense that he believed that his conduct was not
unlawful because it was directed by law enforcement, and he was acting in his
role as a government informant.
      We are not persuaded that the district court committed plain error in
this regard. See Puckett v. United States, 556 U.S. 129, 140 (2009). First,
Claflin’s “potential for future confinement affects, but does not totally
undermine,” the governmental interest in prosecution. Sell, 539 U.S. at 180.
His evaluating doctors opined that he was not likely to be a danger to himself
or others, which makes it unlikely that he would be subject to civil
commitment. Second, in terms of his likely sentence, there is a strong potential
for an upward variance given Claflin’s stated intentions of killing a federal
agent as well as personnel at a hospital where he had been a patient. Even if
it were determined that Claflin had already served his likely sentence, such a
circumstance does not defeat the Government’s interest in prosecuting him.
See id. There is a strong interest in protecting the public from the potential
harmful conduct of Claflin as this is not the first time that he has threatened
physical harm and death to others. See United States v. Palmer, 507 F.3d 300,
303-05 (5th Cir. 2007). Finally, nothing about being restored to competency to
stand trial would prevent Claflin and his counsel from presenting an insanity
offense as insanity and competency to stand trial are different legal



                                       2
    Case: 16-50076      Document: 00513763845           Page: 3   Date Filed: 11/17/2016


                                    No. 16-50076

characteristics. See United States v. Fratus, 530 F.2d 644, 646-649 (5th Cir.
1976).
      Claflin also     challenges    the     district    court’s determination      that
involuntary medication is substantially likely to render him competent to
stand trial. He claims that the record does not support that any antipsychotic
drug would be effective to restore his competency and that his lengthy mental
health history makes it unlikely that he can be restored to competency. The
district court’s determination on this Sell factor is a factual finding which is
reviewed for clear error. Palmer, 507 F.3d at 303.
      Our review of the record reveals no clear error in the district court’s
factual findings. The doctor in charge of Claflin’s case testified that he believed
Claflin would respond to antipsychotic medication when administered over
sufficient time.     Claflin’s history also shows that he responds well to
antipsychotic medication, but he refuses to adhere to any regimen in taking
the medication. Accordingly, Claflin has failed to show that the district court
erred in its analysis of this Sell factor.
      Based on the foregoing, the district court did not err plainly or otherwise
in determining that Claflin’s involuntary medication under Sell is necessary to
further important governmental interests and that involuntary medication
would restore Claflin’s competency to stand trial. The judgment of the district
court is, therefore, AFFIRMED.




                                             3